DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102A1/A2 as being by anticipated by U. S. Publication No. 2005/0010106 to Lang et al. 
Regarding Claims 1 and 27, Lang teaches a non-transitory computer readable storage medium storing a program, for execution by a processor to perform a method generating a set of data representing a set of images of a bone, the method comprising: a) stressing virtually, using a finite element analysis, the bone to a predetermined interventional threshold value of a virtual load producing a set of results (para 0203, 0204 and 0218-0220 teaches using finite element analysis to determine fracture risk); and b) determining, using said set of results, a set of regions of virtual biomechanical failure of the bone for said predetermined value of said virtual load (para 0203, 0204 and 0218-0220 teaches using finite element analysis to determine fracture risk on a pixel by pixel, or voxel by voxel).
Regarding Claim 2, Lang teaches that said set of regions of virtual biomechanical failure include one or more regions of finite element analysis-derived crushing, yielding, plastic deformation, post-yield behavior, damage, cracking, or fracture, and combinations thereof (para 0219 teaches fracture paths).  
Regarding Claim 3, Lang teaches a threshold risk of fracture, wherein said set of regions of virtual biomechanical failure include a first quantity of regions associated with a risk of fracture greater than said threshold risk of fracture, wherein said set of regions of virtual biomechanical failure include second quantity of regions associated with a risk of fracture less than said threshold risk of fracture, and wherein said first quantity is greater than said second quantity (para 0248-0251 teaches threshold value and bone structure measurement based on the value above or below the threshold).  
Regarding Claim 4, Lang teaches that the set of data representing a set of images of the bone include at least one region from said set of regions of virtual biomechanical failure of the bone for said predetermined value of said virtual load, further comprising: c) visualizing said at least one region from said set of regions of virtual biomechanical failure (para 0203, 0204 and 0218-0220 teaches using finite element analysis to determine fracture risk on a pixel by pixel, or voxel by voxel, wherein the pixels and voxels are visualization of the bone structure).  
Regarding Claim 5, Lang teaches said visualizing step includes generation of a static image of said at least one region (para 0203, 0204 and 0218-0220 teaches using finite element analysis to determine fracture risk on a pixel by pixel, or voxel by voxel, wherein the pixels and voxels are visualization of the bone structure, wherein the image of the bone can be generated from the stored images).  
Regarding Claim 6, Lang teaches that said visualizing step includes generation of a dynamic animated image of said at least one region (Fig. 17 teaches an animated image).  
Regarding Claim 7, Lang teaches that said set of results include said finite element analysis applied to one or more input image data from a patient's computed tomography (CT) scan, a dual-energy x-ray absorptiometry (DXA) scan, an x-ray scan, a magnetic resonance imaging (MRI) scan, and combinations thereof (abstract and para 0051 teaches xray images 0206 teaches MR, CT images for finite element analysis).  
Regarding Claim 8, Lang teaches that said predetermined interventional threshold value includes an association with an identification of one or more of a high risk of fracture, an increased risk of fracture, or a not-increased risk of fracture, and combinations thereof (para 0248-0251 teaches threshold value and bone structure measurement based on the value above or below the threshold).  
Regarding Claim 9, Lang teaches that virtual load includes one or more of a specified level of force, a load-to-strength ratio, a deformation, a deformation rate, a mass, a weight, or an energy, and combinations thereof (para 0219 teaches application of force).  
Regarding Claim 10, Lang teaches that said predetermined interventional threshold value includes one or more of a level of force at an interventional threshold value of bone strength for a fragile-bone-strength condition, a low-bone-strength condition, and combinations thereof (para 0219 teaches application of force, to determine fracture loads).  
Regarding Claim 11, Lang teaches that said fragile-bone-strength condition includes an indication of a high risk of fracture and said low-bone-strength condition includes an indication of an increased risk of fracture (para 0219 and 0220 teaches determining fracture risk and generating a score).  
Regarding Claim 14 and 15, Lang teaches said specified level of load-to-strength ratio includes one or more of a threshold between a high risk of fracture and an increased risk of fracture, or a threshold between an increased risk of fracture and a not-increased risk of fracture. and combinations thereof (para 0219 and 0220 teaches determining fracture risk and generating a score)  
Regarding Claim 16, Lang teaches that said predetermined interventional threshold value includes an interventional threshold specification for said patient using a set of factors specific to said patient (para 0220 teaches factors specific to the patient).  
Regarding Claim 17, Lang teaches that said set of factors include one or more factors or measurements selected from the group consisting of sex, age, race, weight, height, body mass index, bone geometry, bone strength, a force-deformation response, a force-strain response, bone mineral density, bone mass, fat thickness, fat volume, fat mass, muscle size, muscle density, muscle mass, muscle-fat content, soft tissue thickness, and combinations thereof (para 0220 teaches the factor is weight, and height).  
Regarding Claim 18, Lang teaches that the bone is part of an anatomy of a patient and wherein the bone has been virtually altered for a simulated condition of said patient including one or more of aging, treatment, surgery. and combinations thereof (para 0229 teaches simulating for age, sex and racial sub group).  
Regarding Claim 19, Lang teaches a non-transitory computer readable storage medium storing a program, for execution by a processor to perform a method, to receive and display results from a virtual stress test of a patient's bone for providing to the patient or health care professional an easily understood graphic visualization of the weakness of the patient's bone and their risk of fracture, the method comprising: a) receiving results derived from a finite element analysis of said patient's bone, said results generated from virtually stressing the patient's bone to a predetermined level of virtual load, said virtual load being associated with a classification of fracture risk (para 0203, 0204 and 0218-0220 teaches using finite element analysis to determine fracture risk); b) generating one or more images that display said finite element-derived results depicting regions of likely failure within said patient's bone (para 0203, 0204 and 0218-0220 teaches using finite element analysis to determine fracture risk on a pixel by pixel, or voxel by voxel); c) displaying said one or more images on an electronic medium for viewing by the patient or health care professional (para 0111 teaches an electronic medium for viewing by the doctor or medical care facility) .  
Regarding Claim 20, Lang teaches one of more of said images also depict the numerical value of said patient's bone strength as derived from a finite element analysis (para 0219 and 0220 teaches determining fracture risk using finite element analysis and generating a score).  
Regarding Claim 21, Lang teaches that wherein images of finite element-derived results for the patient's bone at multiple different time points are displayed (para 0137 teaches comparing same landmark at different times).  
Regarding Claim 22, Lang teaches that wherein images of finite element-derived results for other patients are also displayed (para 0229 teaches analysis for different subjects).  
Regarding Claim 23, Lang teaches such images depict bones classified by age, sex, race, ethnicity, body mass index, menopausal status, health conditions that affect bone such as kidney disease or diabetes, fracture risk level, bone mineral density level, bone strength level, or any combination thereof (para 0229 teaches simulating for age, sex and racial sub group).  
Regarding Claim 24, Lang teaches that wherein images of finite element-derived results for the patient's bone for two or more different loading conditions are also displayed (para 0223 and 0224 teaches different patameters to study and load different bony structures).  
Regarding Claim 25, Lang teaches wherein said images are displayed electronically via a web- accessible portal (para 0111 teaches an electronic medium for viewing by the doctor or medical care facility and para 112  and 113 teaches web portal for web access).  
Regarding Claim 26, Lang teaches that said portal includes a workstation, desktop computer, electronic tablet, mobile phone, and combinations thereof (para 0111-0113 teaches a portal, includes computer system).  

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2005/0010106 to Lang et al.; U. S. Publication No. 2004/0242987 to Liew et al.; and U. S. Publication No. 2007/0274442 to Gregory et al. none of the prior art alone or in combination teaches “wherein said level of force at the interventional threshold value of bone strength for a low-bone-strength condition includes one or more values selected from within one or more of the following ranges of approximately 6,000 ± 1,200 N when assessing vertebral strength in women, approximately 8,500 ± 1,700 N when assessing vertebral strength in men, approximately 4,000 ± 800 N when assessing a sideways-fall femoral strength in women, and approximately 5,000 + 1,000 N when assessing a sideways-fall femoral strength in men, and combinations thereof”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793